Citation Nr: 0102978	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-14 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a cerebrovascular accident.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and veteran



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to July 
1968.  The veteran has also served with the National Guard 
and in the Reserves.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a March 1999 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which determined that new and material 
evidence had not been presented to reopen a claim of 
entitlement to service connection for residuals of a 
cerebrovascular accident.



FINDINGS OF FACT

1.  In a November 1997 rating decision, the RO denied 
entitlement to service connection for residuals of a 
cerebrovascular accident.  The RO notified the veteran and 
the appellant of that decision.  A timely substantive appeal 
was not filed and the decision became final.  

2.  Additional evidence submitted since the RO's November 
1997 rating decision does not bear directly and substantially 
upon the specific matter under consideration and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSION OF LAW

Evidence received since the RO's November 1997 decision is 
not new and material; the decision is final and the claim is 
not reopened.  38 U.S.C.A. §§  5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The medical evidence of record reflects that the veteran was 
found lying on the ground beside his tractor on April 24, 
1987.  Private treatment records dated in 1987 and 1988 
reflect that the veteran suffered a ruptured left giant 
middle cerebral artery aneurysm, and left internal carotid 
artery distribution cerebrovascular accident, secondary to 
the aneurysm, and right hemiparesis in April 1987.  A July 
1988 statement from a private physician reflects that the 
veteran suffered an intracerebral hemorrhage from a giant 
middle cerebral artery aneurysm on April 24, 1987, which 
required an emergency craniotomy for removal of the blood 
clot and for clipping of the aneurysm.  It was noted that the 
veteran subsequently had a stormy postoperative course and 
required a repeat craniotomy to reduce intracranial pressure 
by removing infarcted brain.  It was also noted that the 
veteran recovered to the point that he had a severe 
expressive dysphasia and a right hemiparesis.  

Service personnel records reflect that the veteran was a 
member of the Army National Guard from December 1984 through 
December 1987.  For the period from December 1986 to December 
1987, no active duty, active duty for training, or full-time 
training duty dates were noted.  A U. S. Army Reserve 
Components Unit Record of Reserve Training for the period of 
March 16, 1987 to April 26, 1987 reflects a scheduled drill 
attendance date of March 25 and March 26.  The record further 
reflects that the veteran was absent from that scheduled 
drill training.  No additional training dates were noted for 
that time period.  

The claim of entitlement to service connection for residuals 
of a cerebrovascular accident was originally denied in a 
rating decision dated in November 1997 on the basis that no 
evidence had been received showing that the veteran was on 
active duty or active duty for training at the time the 
cerebrovascular accident occurred.  The veteran and the 
appellant were informed of that decision in a November 1997 
letter and a timely notice of disagreement was filed.  
Following the issuance of a statement of the case in October 
1998, a timely substantive appeal was not filed.  The 
November 1997 rating decision therefore became final based 
upon the evidence then of record.  See 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2000).  
However, a claim will be reopened if new and material 
evidence has been submitted since the last decision denying 
the claim on any basis.

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined by 38 C.F.R. 
§ 3.156(a).  Under that regulation, new and material evidence 
means 1) evidence not previously submitted; 2) which bears 
directly and substantially upon the specific matter under 
consideration; 3) which is neither cumulative nor redundant; 
and 4) which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  For the limited purpose of determining 
whether to reopen a claim, the credibility of the evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Board notes that the appellant contends that entitlement 
to service connection for the residuals of a cerebrovascular 
accident is warranted because the veteran's cerebrovascular 
accident occurred on a date he was scheduled for training 
with the Army National Guard, April 25, 1987.  

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty in the active military, naval, 
or air service.  38 U.S.C.A. §  1110 (West 1991).  The term 
"active military, naval, or air service" includes active 
duty and any period of active duty for training during which 
the individual concerned was disabled or died from a disease 
or injury incurred or aggravated in the line of duty, or 
inactive duty for training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. §§ 101(24), 106 
(West 1991); 38 C.F.R. § 3.6(a) (2000).  The term "active 
duty for training" includes certain full time duty in the 
National Guard.  See 38 U.S.C.A. § 101(22); 38 C.F.R. 
§ 3.6(c)(4).  

The evidence submitted since the November 1997 denial of the 
veteran's claim of entitlement to service connection for 
residuals of a cerebrovascular accident consists of private 
medical records dated from 1987 to 1989, a private medical 
statement dated in April 1999, and the testimony of the 
appellant and the veteran at a hearing before a member of the 
Board in November 2000.  

The private medical records dated in 1987 are duplicative of 
those previously considered by the RO in the November 1997 
rating decision.  However, some of the records dated from 
1988 to 1989 are new in that they were not previously of 
record.  However, they do not bear directly and substantially 
upon the specific matter under consideration, whether the 
veteran's cerebrovascular accident was incurred or aggravated 
in the line of duty or resulted from an injury incurred or 
aggravated in the line of duty.  The records reflect 
continued treatment for a ruptured aneurysm and resulting 
cerebrovascular accident, which occurred on or about April 
24, 1987, when the veteran was found lying beside his tractor 
in a field.  The records do not indicate or suggest that the 
veteran was engaged in active duty for training or inactive 
duty for training when the cerebrovascular accident occurred, 
nor do they suggest that the cerebrovascular accident was 
aggravated in the line of duty or the result of an injury 
incurred in the line of duty.  Thus, the newly submitted 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim in that it 
does not tend to show that the veteran's residuals of a 
cerebrovascular accident were incurred or aggravated in the 
line of duty, or are otherwise attributable to service.  
38 C.F.R. § 3.156(a).  

The private medical statement dated in April 1999 is new in 
that it was not previously of record.  It states that the 
veteran had been followed since January 1989.  It was noted 
that the veteran had a history of a stroke secondary to a 
large middle cerebral artery aneurysm that was repaired on 
April 24, 1987.  It was also noted that during a second 
operation that extended into April 25, 1987, a right-sided 
cerebrovascular accident, completed stroke, occurred.  The 
physician noted that to separate that event as to etiology 
would be virtually impossible.  Finally, the physician stated 
that the veteran had suffered a total disability that 
interfered with his functioning in the reserves as well as 
any gainful employment for the remainder of his life.  
However, the statement does not bear directly and 
substantially upon the specific matter under consideration, 
whether the veteran's cerebrovascular accident was incurred 
or aggravated in the line of duty or resulted from an injury 
incurred or aggravated in the line of duty.  The statement 
does not indicate or suggest that the veteran was engaged in 
active duty for training or inactive duty for training when 
the cerebrovascular accident occurred, nor does it suggest 
that the cerebrovascular accident was aggravated in the line 
of duty or the result of an injury incurred in the line of 
duty.  Thus, the newly submitted evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim in that it does not tend to 
show that the veteran's residuals of a cerebrovascular 
accident were incurred or aggravated in the line of duty, or 
are otherwise attributable to service.  38 C.F.R. § 3.156(a).  

The transcript of the November 2000 hearing before a Member 
of the Board is new in that it was not previously of record.  
However, the testimony does not bear directly and 
substantially upon the specific matter under consideration, 
whether the veteran's cerebrovascular accident was incurred 
or aggravated in the line of duty or resulted from an injury 
incurred or aggravated in the line of duty.  The appellant 
testified that she was speaking for the veteran because he 
could not speak very well.  She stated that the veteran 
suffered a stroke on April 25, the day he was scheduled for 
drill.  She also stated that it did not matter whether he was 
in the hospital when he suffered the stroke.  The appellant 
testified that the veteran was in perfect health prior to 
April 24th.  She stated that the initial event took place on 
April 24, 1987 on the veteran's property while he was cutting 
grass.  The veteran's representative stated that although the 
veteran had not reported for duty on the 25th, there was 
nothing that would have prevented him from doing so had he 
not had a stroke secondary to the aneurysm.  (Transcript, 
pages 1-14).  The hearing testimony does not indicate or 
suggest that the veteran was actually engaged in active duty 
for training or inactive duty for training when the 
cerebrovascular accident occurred, nor does it indicate that 
the cerebrovascular accident was aggravated in the line of 
duty or the result of an injury incurred in the line of duty.  
The hearing testimony only shows that the veteran did not 
report for drill duty because he suffered a ruptured aneurysm 
on April 24th and a subsequent cerebrovascular accident on 
April 25th.  Thus, the newly submitted evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim in that it does not tend to 
show that the veteran's residuals of a cerebrovascular 
accident were incurred or aggravated in the line of duty, or 
are otherwise attributable to service.  38 C.F.R. § 3.156(a).








(Continued on the next page)

ORDER

New and material evidence not having been presented to reopen 
the claim of entitlement to service connection for residuals 
of a cerebrovascular accident, service connection remains 
denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 



